Exhibit 10.6
TECHNISCAN, INC.
Lock-Up Agreement
October 9, 2009
TechniScan, Inc.
3216 South Highland Drive
Suite 200
Salt Lake City, UT 84106
     Re: TechniScan, Inc. – Lock-Up Agreement
Ladies and Gentlemen:
     In connection with the undersigned’s ownership of the number of shares of
common stock, par value $0.001 of TechniScan, Inc. (the “Company”) set forth
below (each a “Security” and collectively, the “Securities”), the undersigned
agrees that, commencing on the date hereof and during the period specified below
(the “Lock-Up Period”), the undersigned will not offer, sell, contract to sell,
pledge, grant any option to purchase, make any short sale or otherwise dispose
of, directly or indirectly, any of the Securities owned directly by the
undersigned (including holding as a custodian) or with respect to which the
undersigned has beneficial ownership within the rules and regulations of the
Securities and Exchange Commission (collectively, the “Locked-Up Shares”). The
Securities are not “restricted securities” as defined in the Securities Act of
1933, as amended (the “Act”), and the rules promulgated thereunder, and have
been registered for resale in open market transactions in accordance with the
Act.
     The foregoing restriction is expressly agreed to preclude the undersigned
or any affiliate of the undersigned from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Locked-Up Shares even if the
Locked-Up Shares would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include, without limitation,
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Locked-Up Shares
or with respect to any security that includes, relates to, or derives any
significant part of its value from the Locked-Up Shares.
     Notwithstanding the foregoing, during the Lock-Up Period, the undersigned
may transfer all or a portion of the Locked-Up Shares: (1) as a bona fide gift
or gifts, provided that the donee or donees thereof agree to be bound by the
restrictions set forth herein; or (2) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound by the restrictions set forth
herein, and provided further that any such transfer shall not involve a
disposition for value. For purposes hereof, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
In addition, notwithstanding the foregoing: (i) if the undersigned is a
corporation, partnership, limited liability company or other form of business
entity, the undersigned may transfer the capital stock of the Company to any
wholly-owned subsidiary, partner or member of the undersigned or to an affiliate
of the undersigned; provided, however, that in any such case, it shall be a
condition to the transfer that the transferee execute an agreement stating that
the transferee is receiving and holding such capital stock subject to the
provisions of this Agreement and there shall be no further transfer of such
capital stock except in accordance with this Agreement, and provided further
that any such transfer shall not involve a

 



--------------------------------------------------------------------------------



 



disposition for value; and (ii) the undersigned may, during the Lock-Up Period,
establish a trading plan pursuant to Rule 10b5-1 under the Securities Exchange
Act of 1934, as amended (and/or modify an existing trading plan), provided that
no sales or other transfers occur under such plan during the Lock-Up Period.
     The Lock-Up Period will commence on the date hereof and continue for a
period of 180 days; provided, however, that: (1) 60 days after the date hereof
one-third of the Securities will be released from the transfer restrictions set
forth in this Lock-Up Agreement; and (2) 120 days after the date hereof an
additional one-third of the Securities will be released from the transfer
restrictions set forth in this Lock-Up Agreement; and provided, further,
however, that the Board of Directors of the Company may, in its sole and
absolute discretion, waive completely or reduce the length of the Lock-Up Period
and/or waive completely or reduce the number of Securities subject to the
transfer restrictions set forth in this Lock-Up Agreement.
     The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns.
     No provision of this Agreement may be amended or waived without the prior
written consent of the Company.
     This Lock-Up Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall be considered one and
the same instrument.
     This Lock-Up Agreement will be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of Delaware, or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of Delaware to be applied. In furtherance of the foregoing, the internal laws of
the State of Delaware will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

                      Very truly yours,  
 
                              Exact Name of Stockholder (printed)  
 
                              Authorized Signature  
 
                              Title
 
           
 
      No. of Securities:    
 
            Agreed to and Acknowledged:        
 
            TechniScan, Inc.        
 
           
By:
           
 
           
 
  David C. Robinson, President        

2